IN THE COURT OF APPEALS OF TENNESSEE
                                 AT KNOXVILLE
                       Assigned on Briefs on January 14, 2002

LORENE NELSON, CO-ADMINISTRATOR v. LUCILLE CAMPBELL, IN
            RE: ESTATE OF MARTHA MURRAY

                   Direct Appeal from the Circuit Court for Roane County
                   No. 11973    Hon. Russell Simmons, Jr., Circuit Judge

                                      FILED FEBRUARY 12, 2002

                                 No. E2000-02746-COA-R3-CV



Plaintiff’s action was held by the Probate Court to be barred by the equitable doctrine of laches. We
dismiss the appeal for failure to file timely notice of appeal.


Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court Affirmed.


HERSCHEL PICKENS FRANKS, J., delivered the opinion of the court, in which CHARLES D. SUSANO,
JR., J., and D. MICHAEL SWINEY , J., joined.


Charles B. Hill, Kingston, Tennessee, for Appellant.

Browder G. Williams, Harriman, Tennessee, for Appellee.



                                            OPINION


              The Judge of the Probate Court of Roane County dismissed the Petition filed in this
Estate case on 6th July, 1999 on ground laches barred the action. On August 5, 1999, the Co-
Administrator filed a Notice of Appeal in the Probate Court which stated:

               Take notice that the Co-Administrator, Lorene Nelson, does appeal the decision of
               the Probate Court, which Order was entered on July 6, 1999 to the Circuit Court of
               Roane County to be tried during the next term of that Court.

The Circuit Court, responding to a Motion to Dismiss the appeal for want of jurisdiction, entered an
Order dismissing the appeal on the 22nd day of December, 1999. On the 21st day of January 2000,
the Co-Administrator filed a Notice of Appeal in the Probate Court of Roane County, which stated:

               Take notice that the Co-Administrator, Lorene Nelson, does hereby appeal to the
               Court of Appeals as it sits in Knoxville, Tennessee, the decision of the Roane County
               Probate Court, which Order was entered on July 6, 1999 and the decision of the
               Circuit Court which was entered on the 22nd day of December, 1999.

               On appeal, the appellant’s brief does not raise any issue as to the Circuit Court’s
dismissal of the appeal, but addresses the alleged errors committed by the Probate Judge in its
decision of July 6th, 1999.

               Tennessee Rules of Appellate Procedure, Rule 4, provides in pertinent part:

               In an appeal as of right to the Supreme Court, Court of Appeals or Court of Criminal
               Appeals, the Notice of Appeal required by Rule 3 shall be filed with and received by
               the Clerk of the Trial Court within 30 days after the date of entry of the Judgment
               appealed from . . . Tenn. R. App. P. Rule 3 provides that in order to take an appeal
               as of right, a timely notice must be filed with the Clerk of the Trial Court.

                The record contains no timely notice of appeal filed in the Probate Court, appealing
to this Court. The Rule requiring the Notice of the Appeal to be filed within 30 days from the date
of the final judgment is mandatory and jurisdictional, and non-compliance with the Rule results in
dismissal of the appeal. American Steinwinter Investments Group, ex rel Steinwinter v. American
Steinwinter, 964 S.W.2d 569 (Tenn. Ct. App. 1997).

               The appeal is dismissed and the cause remanded, with the cost of the appeal to
assessed to Lorene Nelson, co-adminstratrix.




                                                      _________________________
                                                      HERSCHEL PICKENS FRANKS, J.




                                                -2-